Case: 18-10926      Document: 00515478204         Page: 1    Date Filed: 07/06/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                      No. 18-10926                             July 6, 2020
                                                                             Lyle W. Cayce
UNITED STATES OF AMERICA,                                                         Clerk


               Plaintiff - Appellee

v.

FRANCISCO JAVIER GONZALEZ, also known as Javier Gonzalez,

               Defendant - Appellant




                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:16-CR-463-1


Before DENNIS, SOUTHWICK, and HO, Circuit Judges.
PER CURIAM:*
       Francisco Gonzalez orchestrated a scheme to defraud financially
distressed homeowners by pretending to offer foreclosure assistance.                           He
falsified paperwork, stole mortgage payments, and extracted large payments
from the rightful homeowners in a false effort to “save” their homes from
foreclosure.    The indictment alleged that as a result of his fraud, “these
homeowners were defrauded of tens of thousands of dollars, many . . . lost their


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-10926     Document: 00515478204     Page: 2   Date Filed: 07/06/2020



                                  No. 18-10926
homes, and the total loss to these victims, as well as HUD and the banks
exceeded $600,000.”
      Gonzalez signed an agreement to plead guilty to a single count of mail
fraud. In return, the Government agreed to drop the remaining twenty counts
on the indictment and to refrain from bringing new charges related to the same
conduct. The district court sentenced Gonzalez to a sixty-month sentence and
ordered restitution. Gonzalez now appeals his sentence.
      He argues on appeal that the restitution amount is too high given the
losses that resulted from his fraud. The Government responds that he waived
his right to challenge the restitution order on appeal, and that his arguments
concerning loss amount and proximate causation are meritless in any event.
      Having duly considered our precedents, the arguments in the briefs, and
the opinion of the district court, we affirm.




                                        2